



Exhibit 10.2


AMENDMENT NO. 3 TO MASTER LEASE AND SECURITY AGREEMENT
(May 2019 Sale of OH/IN Facilities)




THIS AMENDMENT NO. 3 TO MASTER LEASE AND SECURITY AGREEMENT (hereinafter, this
“Amendment”) is to be effective as of May 1, 2019 (the “Amendment Date”), by and
between each of the signatories hereto identified as Landlord (individually and
collectively, “Landlord”), and each of the signatories hereto identified as
Tenant (individually and collectively, “Tenant”).
RECITALS
A.Landlord and Tenant are parties to that certain Master Lease and Security
Agreement dated as of April 26, 2018, as amended by that certain Amendment No. 1
to Master Lease and Security Agreement effective as of September 1, 2018 and
that certain Amendment No. 2 to Master Lease and Security Agreement dated as of
April 22, 2019 (as the same has been amended and as it may be hereafter amended,
amended and restated, supplemented, replaced or extended from time to time, the
“Master Lease”), pursuant to which, among other things, Tenant leases from
Landlord the Facilities identified on Exhibit A attached hereto (the “Subject
Facilities”), each as more fully identified in the Lease; and


B.Each Landlord identified on Exhibit A hereto, each of whom leases to each
Tenant identified on Exhibit A hereto a portion of the Subject Facilities, has
entered into a Purchase and Sale Agreement dated March 28, 2019, as amended by
that certain First Amendment to Purchase and Sale Agreement dated April 10, 2019
(as so amended, and as may be further amended, modified, supplemented or
replaced, the “PSA”), to sell the Subject Facilities to a third party buyer
(“Buyer”) pursuant to a closing to occur on May 1, 2019 (the “Closing Date”);
and


C.On the Closing Date, Tenant will cease to operate the Subject Facilities and
will transition the operation of each of the Subject Facilities to the Buyer or
its designee pursuant to the terms of that certain Operations Transfer Agreement
between Tenant and Buyer dated as of May 1, 2019; and


D.Upon the closing of the transactions contemplated by the PSA and the OTA, the
Subject Facilities shall be removed from the Master Lease and deleted from the
definition of “Premises” thereunder pursuant to the terms of the Master Lease
including, but not limited to, Section 7.4.12 and Exhibit L thereof; and


E.Landlord and Tenant wish to amend the Master Lease to, among other things,
reduce the Minimum Rent as of the Closing Date pursuant to the terms of Exhibit
L of the Master Lease, all as set forth herein.


    NOW, THEREFORE, in consideration of the foregoing Recitals, which by this
reference are incorporated herein, and of other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Landlord and
Tenant agree as follows:
1.Capitalized Terms. All capitalized terms used herein and not defined herein
shall have the meanings ascribed thereto in the Master Lease.











--------------------------------------------------------------------------------





2.Amendments to Master Lease.


2.1.    Removal of Subject Facilities. Effective as of the Amendment Date,
Landlord and Tenant: (a) agree and consent to the removal of the Subject
Facilities from the Master Lease pursuant to the terms of the OTA, PSA and
Section 7.4.12 of the Master Lease, and (b) agree and acknowledge that the
Subject Facilities are deleted from the definition of “Premises” thereunder
pursuant to the terms of Section 7.4.12 of the Master Lease.


2.2.    Reduction in Minimum Rent. From and after the Closing Date, and without
further action of the parties, (i) the annual Minimum Rent under the Master
Lease as of the Closing Date shall be decreased by $1,476,420.00 (being the
aggregate Sale Facility Rent Reduction for the Subject Facilities), resulting in
total annual Minimum Rent immediately following such reduction of
$162,552,117.00, and (ii) $790,791.00 of Minimum Rent previously allocated to
the Subject Facilities shall be re-allocated to the remaining Facilities in
accordance with the terms of Exhibit L of the Master Lease


2.3.    Reduction in Security Deposit. Subject to the reconciliation set forth
in Section 2.4 below, the parties acknowledge and agree that as of the Amendment
Date, Landlord has refunded Tenant $374,168.00 of the Security Deposit (as
defined in the Brookdale Guaranty), which amount represents the proportionate
share of the Security Deposit attributable to the Subject Facilities.


2.4.    Reconciliation. Within thirty (30) days after the Amendment Date,
representatives of Landlord and Tenant shall, in good faith, finalize any
required corrections or modifications to the reduction in the Security Deposit
amounts set forth in Section 2.3 above, to be determined in accordance with the
provisions of the Brookdale Guaranty (the “Final Reduction Amount”). Throughout
the 30-day period leading up to the Final Reduction Amount, each party shall
cooperate with the other party in good faith in connection with the preparation
and finalization of the Final Reduction Amount. After approval of the Final
Reduction Amount by both parties, the party determined to owe cash or other
consideration to the other party, as applicable, as a result of such Final
Reduction Amount shall promptly pay such cash to the other party, by wire
transfer of immediately available funds or otherwise remit such consideration to
the other party (including a reduction of any letter of credit, as applicable)
and the parties shall enter into a written instrument to memorialize the Final
Reduction Amount if different than the amount set forth above.


3.Miscellaneous.


3.1.    Integrated Agreement; Modifications; Waivers. This Amendment, and the
Master Lease as amended hereby, constitute the entire agreement between the
parties hereto with respect to the subject matter hereof and supersedes any and
all prior representations, understandings and agreements, whether written or
oral, with respect to such subject matter. Each of the parties hereto
acknowledges that it has not relied upon, in entering into this Amendment, any
representation, warranty, promise or condition not specifically set forth in
this Amendment.


3.2.    Sealed Writing. The parties acknowledge and agree that the Master Lease,
as amended by this Amendment, is intended to be a sealed instrument and to
comply with Virginia Code Sections 55-2 and 11-3, and shall be interpreted as if
the words “this deed of Lease” were included in the body of the Master Lease.


3.3.    Effect of Amendment. Except as expressly modified in this Amendment, the
Master Lease shall remain in full force and effect and is expressly ratified and
confirmed by the parties hereto, and Tenant shall lease the Facilities (as
modified by this Amendment) from Landlord on the terms





--------------------------------------------------------------------------------





set forth in the Master Lease (as modified by this Amendment). In the event of
any inconsistencies between the terms of this Amendment and any terms of the
Master Lease with respect to the subject matter hereof, the terms of this
Amendment shall control.


3.4.    Counterparts. This Amendment may be executed and delivered (including by
facsimile or Portable Document Format (pdf) transmission) in counterparts, all
of which executed counterparts shall together constitute a single document.
Signature pages may be detached from the counterparts and attached to a single
copy of this document to physically form one document. Any such facsimile
documents and signatures shall have the same force and effect as manually-signed
originals and shall be binding on the parties hereto.


[Signature Pages to Follow]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Amendment has been executed by Landlord and Tenant as
of the date first written above.
TENANT:
BLC-THE HALLMARK, LLC, a Delaware limited liability company


By: /s/ H. Todd Kaestner                       
Name: H. Todd Kaestner                       
Title:   Executive Vice President           


BLC-KENWOOD OF LAKE VIEW, LLC, a Delaware limited liability company


By: /s/ H. Todd Kaestner                       
Name: H. Todd Kaestner                       
Title:   Executive Vice President           


BROOKDALE SENIOR LIVING COMMUNITIES, INC. a Delaware corporation (f/k/a Alterra
Healthcare Corporation and Alternative Living Services, Inc.)


By: /s/ H. Todd Kaestner                       
Name: H. Todd Kaestner                       
Title:   Executive Vice President           



ACKNOWLEDGEMENT


STATE OF Tennessee            )
) :ss.:
COUNTY OF Williamson        )


Before me, the undersigned, a Notary Public in and for said County and State,
personally appeared Brookdale Senior Living Communities, Inc., a Delaware
corporation (“Company”), by H. Todd Kaestner, its EVP, which Company executed
the foregoing instrument, who acknowledged that she/he did sign the foregoing
instrument for and on behalf of the Company, being thereunto duly authorized and
that the same is her/his free act and deed individually and in said capacity and
the free and deed of the Company.


IN TESTIMONY WHEREOF, I have hereunto set my hand and official seal at
Brentwood, Tennessee, this 30th day of April, 2019.




(SEAL)                        /s/ Carla Lockridge                
Notary Public


Print Name:    Carla Lockridge            
My commission expires: 19 April 2020        
Acting in the County of: Williamson        









--------------------------------------------------------------------------------





BLC-GABLES AT FARMINGTON, LLC, a Delaware limited liability company


By: /s/ H. Todd Kaestner                       
Name: H. Todd Kaestner                       
Title:   Executive Vice President           


BLC-DEVONSHIRE OF HOFFMAN ESTATES, LLC, a Delaware limited liability company


By: /s/ H. Todd Kaestner                       
Name: H. Todd Kaestner                       
Title:   Executive Vice President           


BLC-THE BERKSHIRE OF CASTLETON, L.P., a Delaware limited partnership


By: BLC-The Berkshire of Castleton, LLC, a Delaware
limited liability company, its General Partner




By: /s/ H. Todd Kaestner                       
Name: H. Todd Kaestner                       
Title:   Executive Vice President           


BLC-SPRINGS AT EAST MESA, LLC, a Delaware limited liability company


By: /s/ H. Todd Kaestner                       
Name: H. Todd Kaestner                       
Title:   Executive Vice President           


BLC-RIVER BAY CLUB, LLC, a Delaware limited liability company


By: /s/ H. Todd Kaestner                       
Name: H. Todd Kaestner                       
Title:   Executive Vice President           


BLC-WOODSIDE TERRACE, L.P., a Delaware limited partnership


By: BLC-Woodside Terrace, LLC, a Delaware
limited liability company, its general partner


By: /s/ H. Todd Kaestner                       
Name: H. Todd Kaestner                       
Title:   Executive Vice President           








--------------------------------------------------------------------------------









BLC-ATRIUM AT SAN JOSE, L.P., a Delaware limited partnership


By: BLC-Atrium at San Jose, LLC, a Delaware
limited liability company, its general partner


By: /s/ H. Todd Kaestner                       
Name: H. Todd Kaestner                       
Title:   Executive Vice President           


BLC-BROOKDALE PLACE OF SAN MARCOS, L.P., a Delaware limited partnership


By: BLC-Brookdale Place of San Marcos, LLC, a
Delaware limited liability company, its general
partner


By: /s/ H. Todd Kaestner                       
Name: H. Todd Kaestner                       
Title:   Executive Vice President           


BLC-PONCE DE LEON, LLC, a Delaware limited liability company


By: /s/ H. Todd Kaestner                       
Name: H. Todd Kaestner                       
Title:   Executive Vice President           


BLC-PARK PLACE, LLC, a Delaware limited liability company


By: /s/ H. Todd Kaestner                       
Name: H. Todd Kaestner                       
Title:   Executive Vice President           


BLC-HAWTHORNE LAKES, LLC, a Delaware limited liability company


By: /s/ H. Todd Kaestner                       
Name: H. Todd Kaestner                       
Title:   Executive Vice President           


BLC-THE WILLOWS, LLC, a Delaware limited liability company


By: /s/ H. Todd Kaestner                       
Name: H. Todd Kaestner                       
Title:   Executive Vice President           








--------------------------------------------------------------------------------













BLC-BRENDENWOOD, LLC, a Delaware limited liability company


By: /s/ H. Todd Kaestner                       
Name: H. Todd Kaestner                       
Title:   Executive Vice President           


BLC-CHATFIELD, LLC, a Delaware limited liability company


By: /s/ H. Todd Kaestner                       
Name: H. Todd Kaestner                       
Title:   Executive Vice President           


BROOKDALE LIVING COMMUNITIES OF FLORIDA, INC. a Delaware corporation


By: /s/ H. Todd Kaestner                       
Name: H. Todd Kaestner                       
Title:   Executive Vice President           


BROOKDALE LIVING COMMUNITIES OF ILLINOIS-DNC, LLC, a Delaware limited liability
company


By: /s/ H. Todd Kaestner                       
Name: H. Todd Kaestner                       
Title:   Executive Vice President           


BROOKDALE LIVING COMMUNITIES OF ILLINOIS-GV, LLC, a Delaware limited liability
company


By: /s/ H. Todd Kaestner                       
Name: H. Todd Kaestner                       
Title:   Executive Vice President           


SW ASSISTED LIVING, LLC, a Delaware limited liability company


By: /s/ H. Todd Kaestner                       
Name: H. Todd Kaestner                       
Title:   Executive Vice President           


SUMMERVILLE AT FAIRWOOD MANOR, LLC, a Delaware limited liability company


By: /s/ H. Todd Kaestner                       
Name: H. Todd Kaestner                       
Title:   Executive Vice President           








--------------------------------------------------------------------------------





SUMMERVILLE AT HERITAGE PLACE, LLC, a Delaware limited liability company


By: /s/ H. Todd Kaestner                       
Name: H. Todd Kaestner                       
Title:   Executive Vice President           


SUMMERVILLE 5 LLC, a Delaware limited liability company


By: /s/ H. Todd Kaestner                       
Name: H. Todd Kaestner                       
Title:   Executive Vice President           


SUMMERVILLE 4 LLC, a Delaware limited liability company


By: /s/ H. Todd Kaestner                       
Name: H. Todd Kaestner                       
Title:   Executive Vice President           


SUMMERVILLE 14 LLC, a Delaware limited liability company


By: /s/ H. Todd Kaestner                       
Name: H. Todd Kaestner                       
Title:   Executive Vice President            


SUMMERVILLE 15 LLC, a Delaware limited liability company


By: /s/ H. Todd Kaestner                       
Name: H. Todd Kaestner                       
Title:   Executive Vice President           


SUMMERVILLE 16 LLC, a Delaware limited liability company


By: /s/ H. Todd Kaestner                       
Name: H. Todd Kaestner                       
Title:   Executive Vice President                


SUMMERVILLE 17 LLC, a Delaware limited liability company


By: /s/ H. Todd Kaestner                       
Name: H. Todd Kaestner                       
Title:   Executive Vice President            








--------------------------------------------------------------------------------





SUMMERVILLE AT RIDGEWOOD GARDENS LLC, a Delaware limited liability company


By: /s/ H. Todd Kaestner                       
Name: H. Todd Kaestner                       
Title:   Executive Vice President           


ALS PROPERTIES TENANT I, LLC,
a Delaware limited liability company


By: /s/ H. Todd Kaestner                       
Name: H. Todd Kaestner                       
Title:   Executive Vice President           



ACKNOWLEDGEMENT


STATE OF Tennessee            )
) :ss.:
COUNTY OF Williamson        )


Before me, the undersigned, a Notary Public in and for said County and State,
personally appeared ALS Properties Tenant I, LLC, a Delaware limited liability
company (“Company”), by H. Todd Kaestner, its EVP, which Company executed the
foregoing instrument, who acknowledged that she/he did sign the foregoing
instrument for and on behalf of the Company, being thereunto duly authorized and
that the same is her/his free act and deed individually and in said capacity and
the free and deed of the Company.


IN TESTIMONY WHEREOF, I have hereunto set my hand and official seal at
Brentwood, Tennessee, this 30th day of April, 2019.




(SEAL)                        /s/ Carla Lockridge                
Notary Public


Print Name:    Carla Lockridge            
My commission expires: 19 April 2020        
Acting in the County of: Williamson        


ALS PROPERTIES TENANT II, LLC, a Delaware limited liability company


By: /s/ H. Todd Kaestner                       
Name: H. Todd Kaestner                       
Title:   Executive Vice President           


ALS LEASING, INC., a Delaware corporation


By: /s/ H. Todd Kaestner                       
Name: H. Todd Kaestner                       
Title:   Executive Vice President           








--------------------------------------------------------------------------------







ACKNOWLEDGEMENT


STATE OF Tennessee            )
) :ss.:
COUNTY OF Williamson        )


Before me, the undersigned, a Notary Public in and for said County and State,
personally appeared ALS Leasing, Inc., a Delaware corporation (“Company”), by H.
Todd Kaestner, its EVP, which Company executed the foregoing instrument, who
acknowledged that she/he did sign the foregoing instrument for and on behalf of
the Company, being thereunto duly authorized and that the same is her/his free
act and deed individually and in said capacity and the free and deed of the
Company.


IN TESTIMONY WHEREOF, I have hereunto set my hand and official seal at
Brentwood, Tennessee, this 30th day of April, 2019.




(SEAL)                        /s/ Carla Lockridge                
Notary Public


Print Name:    Carla Lockridge            
My commission expires: 19 April 2020        
Acting in the County of: Williamson        







--------------------------------------------------------------------------------







ASSISTED LIVING PROPERTIES, INC., a Kansas corporation


By: /s/ H. Todd Kaestner                       
Name: H. Todd Kaestner                       
Title:   Executive Vice President           










--------------------------------------------------------------------------------






LANDLORD:
VENTAS REALTY, LIMITED PARTNERSHIP, a Delaware limited partnership


By: Ventas, Inc., a Delaware corporation, its general partner


By: /s/ Christian N. Cummings              
Name: Christian N. Cummings              
Title:   President                                     





PSLT-ALS PROPERTIES I, LLC, a Delaware limited liability company
By: PSLT-ALS Properties Holdings, LLC, its sole member
By: PSLT OP, L.P., its sole member
By: PSLT GP, LLC, its general partner
By: Ventas Provident, LLC, its sole member


By: /s/ Christian N. Cummings              
Name: Christian N. Cummings              
Title:   President                                     



ACKNOWLEDGEMENT


STATE OF Illinois            )
) :ss.:
COUNTY OF Cook            )


Before me, the undersigned, a Notary Public in and for said County and State,
personally appeared Ventas Provident, LLC, a Delaware limited liability company
(“Company”), the sole member of PSLT GP, LLC, the general partner of PSLT OP,
L.P., the sole member of PSLT-ALS Properties Holdings, LLC, the sole member of
PSLT-ALS Properties I, LLC, by Christian N. Cummings, its President, which
Company executed the foregoing instrument, who acknowledged that she/he did sign
the foregoing instrument for and on behalf of the Company, being thereunto duly
authorized and that the same is her/his free act and deed individually and in
said capacity and the free and deed of the Company.


IN TESTIMONY WHEREOF, I have hereunto set my hand and official seal at Chicago,
Illinois, this 29th day of April, 2019.




(SEAL)                        /s/ Theresa M. Kwasinski                
Notary Public


Print Name:    Theresa M. Kwasinski        
My commission expires: 8/5/2022        
Acting in the County of: Cook            









--------------------------------------------------------------------------------





PSLT-ALS PROPERTIES II, LLC, a Delaware limited liability company
By: PSLT-ALS Properties Holdings, LLC, its sole member
By: PSLT OP, L.P., its sole member
By: PSLT GP, LLC, its general partner
By: Ventas Provident, LLC, its sole member


By: /s/ Christian N. Cummings              
Name: Christian N. Cummings              
Title:   President                                     


PSLT-ALS PROPERTIES IV, LLC, a Delaware limited liability company


By: /s/ Christian N. Cummings              
Name: Christian N. Cummings              
Title:   President                                     


PSLT-ALS PROPERTIES III, LLC, a Delaware limited liability company


By: /s/ Christian N. Cummings              
Name: Christian N. Cummings              
Title:   President                                     








--------------------------------------------------------------------------------







ACKNOWLEDGEMENT


STATE OF Illinois            )
) :ss.:
COUNTY OF Cook            )


Before me, the undersigned, a Notary Public in and for said County and State,
personally appeared PSLT-ALS PROPERTIES III, LLC, a Delaware limited liability
company (“Company”), which Company executed the foregoing instrument, who
acknowledged that she/he did sign the foregoing instrument for and on behalf of
the Company, being thereunto duly authorized and that the same is her/his free
act and deed individually and in said capacity and the free and deed of the
Company.


IN TESTIMONY WHEREOF, I have hereunto set my hand and official seal at Chicago,
Illinois, this 29th day of April, 2019.




(SEAL)                        /s/ Theresa M. Kwasinski                
Notary Public


Print Name:    Theresa M. Kwasinski        
My commission expires: 8/5/2022        
Acting in the County of: Cook            




BROOKDALE LIVING COMMUNITIES OF ILLINOIS-2960, LLC, a Delaware limited liability
company
By: PSLT-BLC Properties Holdings, LLC, its sole member
By: PSLT OP, L.P., its sole member
By: PSLT GP, LLC, its general partner
By: Ventas Provident, LLC, its sole member


By: /s/ Christian N. Cummings              
Name: Christian N. Cummings              
Title:   President                                     


BROOKDALE LIVING COMMUNITIES OF ILLINOIS-HV, LLC, a Delaware limited liability
company


By: /s/ Christian N. Cummings              
Name: Christian N. Cummings              
Title:   Manager                                      








--------------------------------------------------------------------------------





RIVER OAKS PARTNERS, an Illinois general partnership
By: Brookdale Holdings, LLC, its managing partner
By: PSLT-BLC Properties Holdings, LLC, its sole member
By: PSLT OP, L.P., its sole member
By: PSLT GP, LLC, its general partner
By: Ventas Provident, LLC, its sole member


By: /s/ Christian N. Cummings              
Name: Christian N. Cummings              
Title:   President                                     


BROOKDALE LIVING COMMUNITIES OF MINNESOTA, LLC, a Delaware limited liability
company
By: PSLT-BLC Properties Holdings, LLC, its sole member
By: PSLT OP, L.P., its sole member
By: PSLT GP, LLC, its general partner
By: Ventas Provident, LLC, its sole member


By: /s/ Christian N. Cummings              
Name: Christian N. Cummings              
Title:   President                                     


BROOKDALE LIVING COMMUNITIES OF CONNECTICUT, LLC, a Delaware limited liability
company


By: /s/ Christian N. Cummings              
Name: Christian N. Cummings              
Title:   President                                     


PSLT-BLC PROPERTIES HOLDINGS, LLC, a Delaware limited liability company
By: PSLT OP, L.P., its sole member
By: PSLT GP, LLC, its general partner
By: Ventas Provident, LLC, its sole member


By: /s/ Christian N. Cummings              
Name: Christian N. Cummings              
Title:   President                                     


 






--------------------------------------------------------------------------------





THE PONDS OF PEMBROKE LIMITED PARTNERSHIP, an Illinois general partnership
By: Brookdale Holdings, LLC, its general partner
By: PSLT-BLC Properties Holdings, LLC, its sole member
By: PSLT OP, L.P., its sole member
By: PSLT GP, LLC, its general partner
By: Ventas Provident, LLC, its sole member


By: /s/ Christian N. Cummings              
Name: Christian N. Cummings              
Title:   President                                     


BROOKDALE LIVING COMMUNITIES OF ARIZONA-EM, LLC, a Delaware limited liability
company
By: PSLT-BLC Properties Holdings, LLC, its sole member
By: PSLT OP, L.P., its sole member
By: PSLT GP, LLC, its general partner
By: Ventas Provident, LLC, its sole member


By: /s/ Christian N. Cummings              
Name: Christian N. Cummings              
Title:   President                                     


BROOKDALE LIVING COMMUNITIES OF MASSACHUSETTS-RB, LLC, a Delaware limited
liability company
By: PSLT-BLC Properties Holdings, LLC, its sole member
By: PSLT OP, L.P., its sole member
By: PSLT GP, LLC, its general partner
By: Ventas Provident, LLC, its sole member


By: /s/ Christian N. Cummings              
Name: Christian N. Cummings              
Title:   President                                     


 






--------------------------------------------------------------------------------





BROOKDALE LIVING COMMUNITIES OF CALIFORNIA-RC, LLC, a Delaware limited liability
company
By: PSLT-BLC Properties Holdings, LLC, its sole member
By: PSLT OP, L.P., its sole member
By: PSLT GP, LLC, its general partner
By: Ventas Provident, LLC, its sole member


By: /s/ Christian N. Cummings              
Name: Christian N. Cummings              
Title:   President                                     


BROOKDALE LIVING COMMUNITIES OF CALIFORNIA, LLC, a Delaware limited liability
company
By: PSLT-BLC Properties Holdings, LLC, its sole member
By: PSLT OP, L.P., its sole member
By: PSLT GP, LLC, its general partner
By: Ventas Provident, LLC, its sole member


By: /s/ Christian N. Cummings              
Name: Christian N. Cummings              
Title:   President                                     


BLC OF CALIFORNIA-SAN MARCOS, L.P., a Delaware limited partnership
By: Brookdale Living Communities of California-San Marcos, LLC, its general
partner
By: PSLT-BLC Properties Holdings, LLC, its sole member
By: PSLT OP, L.P., its sole member
By: PSLT GP, LLC, its general partner
By: Ventas Provident, LLC, its sole member


By: /s/ Christian N. Cummings              
Name: Christian N. Cummings              
Title:   President                                     


 






--------------------------------------------------------------------------------





BROOKDALE LIVING COMMUNITIES OF WASHINGTON-PP, LLC, a Delaware limited liability
company
By: PSLT-BLC Properties Holdings, LLC, its sole member
By: PSLT OP, L.P., its sole member
By: PSLT GP, LLC, its general partner
By: Ventas Provident, LLC, its sole member


By: /s/ Christian N. Cummings              
Name: Christian N. Cummings              
Title:   President                                     


BROOKDALE LIVING COMMUNITIES OF ILLINOIS-II, LLC, a Delaware limited liability
company
By: PSLT-BLC Properties Holdings, LLC, its sole member
By: PSLT OP, L.P., its sole member
By: PSLT GP, LLC, its general partner
By: Ventas Provident, LLC, its sole member


By: /s/ Christian N. Cummings              
Name: Christian N. Cummings              
Title:   President                                     


BROOKDALE LIVING COMMUNITIES OF NEW JERSEY, LLC, a Delaware limited liability
company
By: PSLT-BLC Properties Holdings, LLC, its sole member
By: PSLT OP, L.P., its sole member
By: PSLT GP, LLC, its general partner
By: Ventas Provident, LLC, its sole member


By: /s/ Christian N. Cummings              
Name: Christian N. Cummings              
Title:   President                                     


BROOKDALE LIVING COMMUNITIES OF FLORIDA-CL, LLC, a Delaware limited liability
company
By: PSLT-BLC Properties Holdings, LLC, its sole member
By: PSLT OP, L.P., its sole member
By: PSLT GP, LLC, its general partner
By: Ventas Provident, LLC, its sole member


By: /s/ Christian N. Cummings              
Name: Christian N. Cummings              
Title:   President                                     








--------------------------------------------------------------------------------







NATIONWIDE HEALTH PROPERTIES, LLC, a Delaware limited liability company


By: /s/ Christian N. Cummings              
Name: Christian N. Cummings              
Title:   President                                     



ACKNOWLEDGEMENT


STATE OF Illinois            )
) :ss.:
COUNTY OF Cook            )


Before me, the undersigned, a Notary Public in and for said County and State,
personally appeared Nationwide Health Properties, LLC, a Delaware limited
liability company (“Company”), by Christian N. Cummings, its President, which
Company executed the foregoing instrument, who acknowledged that she/he did sign
the foregoing instrument for and on behalf of the Company, being thereunto duly
authorized and that the same is her/his free act and deed individually and in
said capacity and the free and deed of the Company.


IN TESTIMONY WHEREOF, I have hereunto set my hand and official seal at Chicago,
Illinois, this 29th day of April, 2019.




(SEAL)                        /s/ Theresa M. Kwasinski                
Notary Public


Print Name:    Theresa M. Kwasinski        
My commission expires: 8/5/2022        
Acting in the County of: Cook            







--------------------------------------------------------------------------------





2010 UNION LIMITED PARTNERSHIP, a Washington limited partnership
By: Nationwide Health Properties, LLC, its general partner


By: /s/ Christian N. Cummings              
Name: Christian N. Cummings              
Title:   President                                     


NH TEXAS PROPERTIES LIMITED PARTNERSHIP, a Texas limited partnership
By: MLD Texas Corporation, its general partner


By: /s/ Christian N. Cummings              
Name: Christian N. Cummings              
Title:   President                                     


MLD PROPERTIES, INC., a Delaware corporation


By: /s/ Christian N. Cummings              
Name: Christian N. Cummings              
Title:   President                                     


JER/NHP SENIOR LIVING ACQUISITION, LLC, a Delaware limited liability company


By: /s/ Christian N. Cummings              
Name: Christian N. Cummings              
Title:   President                                     








--------------------------------------------------------------------------------







ACKNOWLEDGEMENT


STATE OF Illinois            )
) :ss.:
COUNTY OF Cook            )


Before me, the undersigned, a Notary Public in and for said County and State,
personally appeared JER/NHP Senior Living Acquisition, LLC, a Delaware limited
liability company (“Company”), by Christian N. Cummings, its President, which
Company executed the foregoing instrument, who acknowledged that she/he did sign
the foregoing instrument for and on behalf of the Company, being thereunto duly
authorized and that the same is her/his free act and deed individually and in
said capacity and the free and deed of the Company.


IN TESTIMONY WHEREOF, I have hereunto set my hand and official seal at Chicago,
Illinois, this 29th day of April, 2019.




(SEAL)                        /s/ Theresa M. Kwasinski                
Notary Public


Print Name:    Theresa M. Kwasinski        
My commission expires: 8/5/2022        
Acting in the County of: Cook            










JER/NHP SENIOR LIVING KANSAS, INC., a Kansas corporation


By: /s/ Christian N. Cummings              
Name: Christian N. Cummings              
Title:   President                                     


JER/NHP SENIOR LIVING TEXAS, L.P., a Texas limited partnership
By: JER/NHP Management Texas, LLC, its general partner


By: /s/ Christian N. Cummings              
Name: Christian N. Cummings              
Title:   President                                     


MLD PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership
By: MLD Properties II, Inc., its general partner


By: /s/ Christian N. Cummings              
Name: Christian N. Cummings              
Title:   President                                     








--------------------------------------------------------------------------------





NHP MCCLAIN, LLC, a Delaware limited liability company


By: /s/ Christian N. Cummings              
Name: Christian N. Cummings              
Title:   President                                     



ACKNOWLEDGEMENT


STATE OF Illinois            )
) :ss.:
COUNTY OF Cook            )


Before me, the undersigned, a Notary Public in and for said County and State,
personally appeared NHP MCCLAIN, LLC, a Delaware limited liability company
(“Company”), by Christian N. Cummings, its President, which Company executed the
foregoing instrument, who acknowledged that she/he did sign the foregoing
instrument for and on behalf of the Company, being thereunto duly authorized and
that the same is her/his free act and deed individually and in said capacity and
the free and deed of the Company.


IN TESTIMONY WHEREOF, I have hereunto set my hand and official seal at Chicago,
Illinois, this 29th day of April, 2019.




(SEAL)                        /s/ Theresa M. Kwasinski                
Notary Public


Print Name:    Theresa M. Kwasinski        
My commission expires: 8/5/2022        
Acting in the County of: Cook            









--------------------------------------------------------------------------------





VENTAS FAIRWOOD, LLC, a Delaware limited liability company


By: /s/ Christian N. Cummings              
Name: Christian N. Cummings              
Title:   President                                     


VENTAS FRAMINGHAM, LLC, a Delaware limited liability company


By: /s/ Christian N. Cummings              
Name: Christian N. Cummings              
Title:   President                                     


VENTAS WHITEHALL ESTATES, LLC, a Delaware limited liability company


By: /s/ Christian N. Cummings              
Name: Christian N. Cummings              
Title:   President                                     


VTR-EMRTS HOLDINGS, LLC, a Delaware limited liability company


By: /s/ Christian N. Cummings              
Name: Christian N. Cummings              
Title:   President                                     










--------------------------------------------------------------------------------






CONSENT AND REAFFIRMATION OF GUARANTOR
THIS CONSENT AND REAFFIRMATION OF GUARANTOR (this “Reaffirmation”) is entered
into concurrently with and is attached to and hereby made a part of Amendment
No. 3 to Lease dated as of April 30, 2019 (the “Lease Amendment”) between
Landlord and Tenant (both, as defined therein).
BROOKDALE SENIOR LIVING INC., a Delaware corporation (“Guarantor”) executed and
delivered that certain Guaranty dated as of April 26, 2018 (the “Guaranty”),
pursuant to which Guarantor guarantied for the benefit of Landlord, the
obligations of Tenant under the Lease.
FOR VALUABLE CONSIDERATION, receipt of which is hereby acknowledged, Guarantor
hereby acknowledges, reaffirms and agrees:
1.Capitalized terms used but not defined in this Reaffirmation shall have the
same meanings for purposes of this Reaffirmation as provided in or for purposes
of the Lease Amendment.


2.Guarantor hereby (i) acknowledges and consents to the Lease Amendment, (ii)
reaffirms its obligations under the Guaranty with respect to the Lease as
amended by the Lease Amendment, and (iii) confirms that the Guaranty remains in
full force and effect.


3.Although Guarantor has been informed of the terms of the Lease Amendment,
Guarantor understands and agrees that Landlord has no duty to so notify it or to
seek this or any future acknowledgment, consent or reaffirmation, and nothing
contained herein shall create or imply any such duty as to any transactions,
past or future.


Guarantor has executed this Consent and Reaffirmation of Guarantor effective as
of the Amendment Date.
GUARANTOR:
BROOKDALE SENIOR LIVING INC.,
a Delaware corporation


By:    /s/ H. Todd Kaestner            
Name:    H. Todd Kaestner            
Title:    Executive Vice President        









--------------------------------------------------------------------------------






Exhibit A
Subject Properties
Subject Facility
Address
Landlord
Tenant
Marion (IN)
2452 West Kem Road, Marion, IN, 46952
PSLT-ALS Properties I, LLC
ALS Properties Tenant I, LLC
Marion (OH)
308 Barks Road East, Marion, OH, 43302
JER/NHP Senior Living Acquisition, LLC
Assisted Living Properties, Inc.
Castleton
8480 Craig Street, Indianapolis, IN, 46250
PSLT-BLC Properties Holdings, LLC
BLC-The Berkshire of Castleton, L.P.
Evansville
6521 Greendale Drive, Evansville, IN, 47711
PSLT-ALS Properties III, LLC
ALS Properties Tenant I, LLC
Portage
3444 Swanson Road, Portage, IN, 46368
PSLT-ALS Properties I, LLC
ALS Properties Tenant I, LLC








